Citation Nr: 1530994	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a temporary total evaluation for convalescence for 13 months, and at least the minimum 30 percent evaluation postoperatively as specified under Diagnostic Code 5054, following the July 21, 2009, right hip resurfacing. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from October 1985 to August 2007.  He was awarded the Combat Infantry Badge and the Armed Forces Expeditionary Medal, among other decorations .

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 RO decision.  In March 2015, the Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.  

In June 2015, the Veteran filed new claims for entitlement to increased disability ratings for service-connected disability of his right hip and his left hip.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In July 2009, the head of the Veteran's right femur was surgically replaced with a metal prosthesis.


CONCLUSION OF LAW

The provisions of Diagnostic Code 5054 are the most appropriate rating criteria for the Veteran's right hip condition following the July 2009 surgery.  Therefore, he is awarded a temporary total rating for 13 months, as well as a minimum 30 percent rating thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.13, 4.21, 4.30, 4.71a Diagnostic Code 5054 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for right hip strain was granted effective upon the Veteran's discharge from service.  Over the following year and a half, he developed increasing pain and degenerative joint disease in the hip.  In January 2009, he underwent arthroscopic surgery for right hip femoroacetabular impingement.  In July 2009 he underwent a surgical procedure described as hip resurfacing, during which the femoral head was replaced with a prosthetic ball and pin, and the acetabulum was replaced or lined with a metal cup.  The Veteran later, in September 2011, had a total right hip joint replacement.  

After receiving notice of the above surgeries, the RO assigned a temporary total disability rating for convalescence for one month after the January 2009 surgery and again after the July 2009 surgery.  The Veteran does not disagree with the single month of convalescence benefits that was assigned after the January 2009 surgery, but he asserts that the July 2009 surgery was more serious, requiring a longer convalescence time and also requiring a higher disability rating after the surgery.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the Veteran of the evidence necessary to support the most beneficial rating for his right hip disability is required.  

Nevertheless, the Board observes that the record contains information sufficient to support the decision reached herein.  The reports of the Veteran's three right hip surgeries are of record, along with X-ray images and interpretations, and information from the manufacturers of the prosthesis which was implanted in 2009.  What is not of record, are reports reflecting his convalescence from the surgery.  During the hearing, the Veteran testified that he went to physical therapy after the 2009 surgery, but reports reflecting his post-surgical follow up visits and his physical therapy visits have not been entered into the record.  The absence of these records was discussed at the hearing, and the Veteran was encouraged to provide them to the Board.  No further records pertaining to this time period have been submitted, however. 

During the March 2015 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Until the September 2011 surgery, the RO had been rating the Veteran's right hip disability based upon limitation of hip motion, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5024.  After the September 2011 surgery, the RO properly rated the Veteran's right hip impairment using Diagnostic Code 5054, which provides criteria for rating disability arising from a hip replacement or hip prosthesis.  The Veteran asserts that Diagnostic Code 5054 was more appropriate for rating his right hip following the July 2009 surgery as well.  

Diagnostic Code 5054 provides that in cases of "prosthetic replacement of the head or the femur or of the acetabulum," a 100 percent disability is automatically assigned for one year following implantation of the prosthesis.  A 90 percent disability rating is warranted following implantation of the prosthesis with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is warranted in cases of markedly severe residual weakness, pain or limitation of motion following the implantation of a prosthesis.  A 50 percent rating is assigned in cases of moderately severe residuals of weakness, pain or limitation of motion.  The minimum rating to be assigned following prosthetic replacement of the head of the femur or of the acetabulum is that of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

The RO denied the Veteran's request to have his hip rated under the provisions of Diagnostic Code 5054 on the basis that the Veteran did not have a total hip replacement in 2009.  The Board disagrees.  Careful review of the operation reports, the information provided by the makers of the prosthetics which were implanted into the Veteran's right hip during the 2009 surgery and the 2011 surgery, and also of the X-ray studies taken following both surgeries, reveals that the head of the Veteran's femur was entirely removed during the 2009 surgery and a ball and pin apparatus was implanted.  A similar ball with a larger pin was implanted in 2011.  In 2009, a metal cup "lining" was implanted into the Veteran's acetabulum, or the socket portion of the hip joint; replacing bone which was deteriorating due to arthritis.  In 2011, a larger portion of the Veteran's acetabulum was removed and replaced with a metal prosthetic.  

The governing regulation requires only that there is a prosthetic replacement of the head of the femur, OR of the acetabulum.  The RO's emphasis upon how much of the joint was impacted was therefore misplaced in the Veteran's case.  Because the Veteran had a prosthetic replacement of the head of his femur in 2009, the provisions of Diagnostic Code 5054 are applicable, regardless of how much or how little of the acetabulum bone was removed to accommodate the metal cup.  While it may in fact be medically unusual to only replace one half of the hip joint with a prosthesis, the regulation defines the replacement of only one half of the joint as a "hip replacement."  As the Veteran had both parts of his hip replaced with metal prosthetics in 2009, his surgery fits squarely into the VA's own definition of a hip replacement.  

VA has long interpreted ''joint replacement,'' as used in § 4.71a, to mean total joint replacement.  Recently, the United States Court of Appeals for Veterans Claims (Court) issued a precedential panel decision upholding VA's general interpretation of § 4.71a.  In Hudgens v. Gibson, 26 Vet. App. 558 (2014), the Court upheld a Board decision that Diagnostic Code 5055 applies only to total knee prosthetic replacements.  The Court determined that the plain language of  Diagnostic Code 5055 was unambiguous and found that the medical definition of ''knee joint'' encompassed three distinct compartments of the knee and that ''[n]othing in the plain language of the regulation indicates that it applies to replacements of less than a complete knee joint . . .''.  Pertinent to this particular case, the Court cited Diagnostic Code 5054, for hip joint prosthesis, as an example of when VA intends to evaluate partial joint replacement.  Diagnostic Code 5054, also under § 4.71a, provides evaluation criteria for ''[p]rosthetic replacement of the head of the femur or of the acetabulum", which together make up the hip joint.  In other words, the Court emphasized that a post-surgical 100 percent disability rating for one year is indeed appropriate for a hip joint replacement under Diagnostic Code 5054, in contrast with the knee joint, where a total replacement must be undertaken to support such a rating.  In part, based upon the Hudgens case, VA has amended the rating criteria to clarify that a total knee joint replacement is required for the assignment of a 100 percent rating for one year, while a total hip joint replacement is not required for this rating.  In the discussion surrounding the announcement of this change, VA noted advances in medical technology which render the recovery from knee replacements less onerous for the patient, thus implicitly recognizing the physical impact and recovery time still involved in replacing a hip joint or part of a hip joint.  80 Fed. Reg. 420420 (July 16, 2015).

Therefore, applying the criteria in Diagnostic Code 5054 to the Veteran's situation yields the conclusion that a 100 percent disability rating was assignable for one year following the implantation of the prosthesis, and a minimum rating of 30 percent was assignable after that.  The appeal is therefore granted.  

Following the surgery, the September 2009 rating decision did establish a temporary 100 percent evaluation under 38 C.F.R § 4.30 effective July 21, 2009, the date of admission and right hip resurfacing procedure, with continuation of the previously assigned 10 percent evaluation for painful, limited motion from September 1, 2009.  The Veteran's evaluation was later increased to a temporary total rating following September 2011 surgery, with the minimum 30 percent rating assigned thereafter.  Therefore, the Veteran was, effectively, already paid a temporary total rating for part of the time period granted herein (July 21, 2009 to August 31, 2009).  To effectuate this grant, the temporary total rating will be continued from September 1, 2009 to August 31, 2010, with a 30 percent rating from September 1, 2010 to September 11, 2011.  


ORDER

A 100 percent disability rating for 13 months following the implantation of the right hip prosthesis is granted, from July 21, 2009 to August 31, 2010, pursuant to Diagnostic Code 5054 and 38 C.F.R. § 4.30, subject to the laws and regulations governing the award of monetary benefits.  

Following this time period, a 30 percent disability rating for the Veteran's right hip impairment is granted from September 1, 2010 to September 11, 2011, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


